           Case 1:19-cv-01399-DAD-SAB Document 37 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRENDA FOUQUETTE,                                  No. 1:19-cv-01399-NONE-SAB

12                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
13           v.                                         DEFENDANTS’ MOTION TO DISMISS

14   CITY OF FRESNO, et al.,                            (Doc. Nos. 29, 36)

15                  Defendants.

16

17          Plaintiff Brenda Fouquette filed the complaint in this action on October 4, 2019. (Doc.

18 No. 1.) After plaintiff’s counsel’s motion to withdraw was granted, defendants filed a motion to

19 dismiss on July 6, 2020, which was referred to a United States Magistrate Judge pursuant to 28
20 U.S.C. § 636(b)(1)(B) and Local Rule 302. (Doc. Nos. 27, 29.) The motion sought dismissal

21 due to lack of prosecution on various grounds. (Doc. No. 29.)

22          On August 12, 2020, the assigned magistrate judge issued findings and recommendations

23 recommending that defendants’ motion to dismiss be granted. (Doc. No. 36.) The findings and

24 recommendations were served on the parties and contained notice that any objections to the

25 findings and recommendations were to be filed within fourteen days from the date of service.

26 (Id.) The period for filing objections has passed and no objections have been filed.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28 de novo review of this case. Having carefully reviewed the entire file, the court finds the


                                                    1
           Case 1:19-cv-01399-DAD-SAB Document 37 Filed 09/23/20 Page 2 of 2


 1 findings and recommendations to be supported by the record and by proper analysis.

 2          Further, as noted in the findings and recommendations, since July 14, 2020, all orders and

 3 other documents served upon plaintiff by mail directed to her last known address has been

 4 returned as undeliverable with the notation “Forward Time Expired-Return to Sender.” (Doc.

 5 No. 36 at 2.) The returned mail contained a forwarding address and all documents have been

 6 served on plaintiff at the forwarding address provided by the United States Postal Service.

 7 Plaintiff was advised in the findings and recommendations that she was required by the Local

 8 Rule to notify the court and opposing parties of her change of address. Plaintiff has not filed a

 9 change of address nor has she filed objected to the pending findings and recommendations.

10 Local Rule 183(b) provides that if a plaintiff fails to notify the court and the opposing party of a

11 current address, the action may be dismissed for failure to prosecute. Plaintiff’s failure to

12 comply with Local Rule 183(b) provides an additional ground upon which dismissal of this

13 action due to plaintiff’s failure to prosecute and to abide by court orders is appropriate.

14          Accordingly,

15          1.      The findings and recommendations, filed August 12, 2020, (Doc. No. 36), are

16                  ADOPTED IN FULL;

17          2.      Defendants’ motion to dismiss (Doc. No. 29) is GRANTED;

18          3.      This action is DISMISSED WITH PREJUDICE due to plaintiff’s failure to

19                  prosecute this action, failure to comply with her discovery obligations and failure

20                  to abide by court orders; and

21          4.      The Clerk of the Court is DIRECTED to randomly reassign this matter to a

22                  district judge for the purpose of closing the action and then to close this case.

23 IT IS SO ORDERED.

24
        Dated:     September 22, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28


                                                      2
